Citation Nr: 1433682	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-32 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

3.  Entitlement to a compensable rating for a left wrist scar prior to March 3, 2014, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to March 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2014, the RO increased the disability rating for a left wrist scar to 10 percent effective March 3, 2014.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Significantly, a May 1958 rating decision denied service connection for an anxiety disorder.  As the May 1958 rating decision was limited to anxiety, the current claim for a psychiatric disorder, which encompasses any reasonably related mental disorder, is a new claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that if a claim is based on the diagnosis of a new mental disorder, taken alone or in combination with a prior diagnosis of a related mental disorder, a new claim has been formed when the new disorder had not been diagnosed and considered at the time of the prior adjudication).

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The issue of entitlement to service connection for a psychiatric disorder is REMANDED to the agency of original jurisdiction.



FINDINGS OF FACT

1.   Throughout the period of the claim, the Veteran's hemorrhoids have manifested by intermittent bleeding and pain; fissure or anemia secondary to hemorrhoids has not been shown.

2.  The RO received the Veteran's increased rating claim for the left wrist scar in May 2006.  

3.  Prior to March 3, 2014, the left wrist scar was not objectively painful.

4.  Since March 3, 2014, the left wrist scar has been objectively painful.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).

2.  The criteria for a compensable for a left wrist scar prior to March 3, 2014, and in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A September 2006 letter satisfies the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examination rectal examinations were conducted in October 2006, July 2009, and March 2014 and VA scar examinations were conducted in October 2006 and March 2014. 

The Veteran contends that the July 2009 VA rectal examination was inadequate for rating purposes.  Specifically, the Veteran contends the examiner was not competent to determine whether the severity of his hemorrhoids warranted a higher rating.  In his August 2009 substantive appeal, he asserts that only a Board-certified gastrologist is qualified to make such determination.

The Board finds that the July 2009 VA rectal examination is adequate in order to evaluate the Veteran's hemorrhoids as it was provided by a medical doctor and based on a thorough review of the claims file, interview with the Veteran, and physical examination.  Moreover, the examiner provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  Significantly, contrary to the Veteran's assertion, the VA examiner did not determine whether a higher rating is warranted.  Indeed, entitlement to a higher rating is a question for VA's adjudicators, not medical personnel.  The examiner only opined on matters of medicine.  To that end, the Veteran has failed to propound any evidence that the July 2009 VA examiner is incompetent in this matter.  For these reasons, the July 2009 VA rectal examination is adequate.

Similarly, the Veteran asserts that the October 2006 and March 2014 VA wrist examinations are inadequate because the examiners were not competent to opine as to whether the Veteran's wrist weakness is related to his left wrist scar.  In August 2009 and April 2014, the Veteran and his representative assert that only a Board-certified orthopedist or an internal medicine doctor is qualified to make such determination. 

The Board also finds that the October 2006 and March 2014 VA wrist examinations  adequate in order to evaluate the Veteran's left wrist scar as they were provided by medical doctors and based on a thorough review of the claims file, interview with the Veteran, and physical examination.  The doctors provided sufficient information to rate the Veteran's scar under the applicable rating criteria.  Additionally, the Veteran has not provided any evidence in support of his contention that either doctor is incompetent to opine as to whether the Veteran's wrist weakness is related to his left wrist scar.  Moreover, the examiners provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  For these reasons, the October 2006 and March 2014 VA wrist examinations are adequate.  

The Veteran has not argued, and the record does not reflect, that the October 2006 and March 2014 rectal examination were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   For these reasons, the duty to assist has been met for these two claims.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


Hemorrhoids

The Veteran seeks a rating in excess of 10 percent for hemorrhoids, which are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.

Under Diagnostic Code 7336, mild or moderate external or internal hemorrhoids warrant a noncompensable (zero percent) rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, warrant a 20 percent rating, which is the maximum schedular rating for hemorrhoids.

In his June 2006 claim, the Veteran reported that his hemorrhoids cause bleeding through his clothes, pain after bowel movements, fatigue, and dizzy spells.  The Veteran also contends that his bleeding from hemorrhoids causes anemia.

On October 2006 VA examination, the Veteran reported intermittent bright red bleeding and rectal pain two to three times per month.  Physical examination revealed no hemorrhoids, anal fissures, or evidence of anemia.

On July 2009 VA examination, the Veteran reported frequent rectal soreness and bright red blood when he wipes about twice per month and sometimes every few months.  Physical examination revealed no hemorrhoids, no discomfort with rectal examination, no fissures, and no rectal leakage.  The examiner concluded that while there were no hemorrhoids on examination, it is possible that the Veteran has tiny internal hemorrhoids, as this would explain his symptoms because internal hemorrhoids are painless with no symptoms other than bleeding.  The examiner reported mild anemia.  The examiner opined that the Veteran's anemia is not due to hemorrhoid bleeding because hemorrhoid-related anemia causes iron deficiency, which, based on the his lab results, the Veteran does not have.

On March 2014 VA examination, the Veteran reported intermittent bright red bleeding and rectal pain when sleeping and sitting for prolonged periods of time.  He also reported that he wears a diaper to absorb fecal leakage when passing gas.  Physical examination revealed that the rectal area was normal, and that there were no hemorrhoids, fissures, or other abnormalities.  The examiner opined that the reported fecal leakage is not due to hemorrhoids, as hemorrhoids do not cause fecal leakage.  The examiner also explained that while hemorrhoids were not present on examination, they can be an intermittent condition that causes periodic pain and bleeding.

The Veteran asserts that while his hemorrhoids were not flared-up during his VA examinations, they flare up more than three times per week.  He reports that flares cause bleeding and force him to wear a diaper.

The Veteran's symptomatology does not more nearly approximate the criteria for a 20 percent rating, which requires (i) persistent bleeding and (ii) secondary anemia or fissures.  

First, the Veteran reported occasional to intermittent bleeding until recently, when he reported bleeding up to three times per week.  The prevalence of the Veteran's bleeding is best described as frequent, which is contemplated by the current 10 percent rating given that frequent recurrences is set forth at that level.   As the Veteran never reported constant or persistent bleeding and the competent medical evidence does not show that level of bleeding, the prevalence of his bleeding does not support the next higher rating.

Second, there is no lay or medical evidence of fissures. 

Third, there is no competent evidence that the Veteran's anemia is secondary to his hemorrhoids.  The Veteran is competent to report lightheadedness and dizziness, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, anemia is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007); 38 C.F.R. § 4.117, Diagnostic Code 7700 (requiring hemoglobin analysis to diagnose anemia).  An opinion as its etiology is equally complex, especially since the Veteran has a long history of sickle cell anemia, a hereditary blood disorder as shown by an October 1964 record from Kankakee State Hospital.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to offer an opinion as to the etiology of his anemia, and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent medical evidence of record pertaining to the etiology of the Veteran's anemia consists of the July 2009 VA examiner's opinion.  The VA examiner, a medical doctor, explained that the Veteran's anemia is not due to hemorrhoid bleeding because hemorrhoid anemia causes iron deficiency, which, based on the his lab results, the Veteran does not have.  The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to whether the Veteran's anemia is secondary to his hemorrhoids, which opposes rather than supports the claim.   

This opinion was rendered by a medical professional who reviewed the Veteran's file and supported her conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  Thus, while anemia is evident, it is not the type of anemia resulting from hemorrhoids and, therefore, does not support a higher rating.

Absent sufficient evidence of hemorrhoids with persistent bleeding and with secondary anemia or fissures, the criteria for a 20 percent rating are not met.  For these reasons, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for hemorrhoids as the Veteran's symptomatology more closely approximates the 10 percent level rather than the 20 percent level throughout the pendency of the claim.  Thus, there is no doubt to be resolved and a rating in excess of 10 percent for hemorrhoids is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Consideration has been given regarding whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.

Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran contends that extraschedular rating is warranted because hemorrhoids result in mental symptoms that restrict his earning capacity.  Specifically, the Veteran fears that people will see his diaper or rectal bleeding and that this fear restricts his earning capacity.

The first Thun element is not satisfied.  The Veteran's service-connected hemorrhoids are productive of pain and bleeding for which the Veteran wears a diaper.  These signs and symptoms, and their resulting impairment and effects, to include a fear that people will notice bleeding or a diaper, are contemplated by the rating schedule.  

The Diagnostic Code 7336 provides a disability rating for hemorrhoids on the basis of size, frequency of recurrence, prevalence of bleeding, reducibility, and secondary anemia and fissures.  See 38 C.F.R. § 4.114.  For all digestive system disabilities, the rating schedule contemplates weight loss and varying degrees of abdominal pain.  See 38 C.F.R. §§ 4.112, 4.113.  In summary, the schedular criteria for digestive disabilities contemplate a wide variety of manifestations and the subsequent effects the manifestations may cause.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that hemorrhoids have caused him to miss excessive work or have resulted in any hospitalizations.  In fact, the Veteran has been retired throughout much of the appeal period as evidenced by the October 2008 VA examination report.  The Board finds, therefore, that the Veteran's service-connected hemorrhoids do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Left Wrist Scar

The Veteran seeks a compensable rating for a left wrist scar prior to March 3, 2014, and in excess of 10 percent thereafter.  The scar is rated under Diagnostic Code 7804.

The RO received the Veteran's claim for a higher rating in May 2006.  Prior to October 23, 2008, the rating criteria provided for a maximum 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (Diagnostic Code 7804) (2008).  Similarly, the revised criteria effective August 30, 2002, provided for a maximum 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

The Board notes that Diagnostic Code 7804 and other diagnostic codes for evaluating scars were again revised effective October 23, 2008.  However, the "old criteria will apply to applications received before that date."  73 Fed. Reg. 54708-12 (Sept. 23, 2008), corrected 77 Fed.Reg. 2910 (Jan. 20, 2012).  This rating criteria revision allows for a veteran to request a review under the new criteria, but no such request has been made in this case.  As detailed below, the Board finds that the Veteran's claim was pending prior to October 23, 2008; thus, the Board will not consider the post-October 23, 2008, version of Diagnostic Code 7804.

First, the Board must address whether a 10 percent rating is warranted prior to March 3, 2014.  

In his June 2006 claim, the Veteran reported that he could not pick things up and that his fingers were stiff.  

On VA examination in October 2006, the Veteran reported that his service-connected left wrist scar was not painful.  Physical examination revealed one, 4 centimeter scar on the left wrist.  The scar was well-healed, did not adhere to underlying tissue, and was not tender.  Hand senses were normal and there was no edema of the left hand or wrist.

In an April 2007 notice of disagreement, the Veteran indicated that he does not seek an increased rating his left wrist scar, but rather, for lacerated tendons in his left wrist.

A subsequent rating decision granted a separate 10 percent rating for a left wrist disability based on weakness, limitation of motion, and pain, effective April 2007, under Diagnostic Code 5024.  This decision was not appealed and the issue is not before the Board.

As the lay and medical evidence prior to March 3, 2014, expressly shows that the left wrist scar was not painful or tender, the criteria for a 10 percent rating, which requires objective evidence of pain on examination, have not been met.  

On VA examination in March 2014 (conducted March 3, 2014), the Veteran reported that his service-connected left wrist scar was painful.  Physical examination revealed one, stable, superficial, non-linear 3.5 centimeter scar on the left wrist.  

Although the evidence supports a 10 percent rating for a painful scar on and after March 3, 2014, a higher rating is not warranted.  The maximum schedular rating is 10 percent for a tender and painful scar under the relevant rating criteria.  Thus, the highest permissible schedular rating is already in effect under this diagnostic code.  Notably, the date of the examination is when it is first factually ascertainable that the Veteran's scar is painful on examination.  This increase in disability is not shown prior to this date and, in fact, the previous VA examiner expressly found that the scar was nontender.

The Veteran's scar does not affect the head, face or neck; is neither deep nor causes limitation of motion; is less than 144 square inches; and is stable.  Accordingly, higher ratings are not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, or 7803 (2008).

The Veteran reports that the scar causes pain, swelling, and weakness, which limits the function of his left wrist.  This evidence triggers Diagnostic Code 7805, which provides for a rating based on limitation of function of an affected body part.  38 C.F.R. § 4.118 (2008). 

As noted, the Veteran is in receipt of a separate 10 percent rating for a left wrist disability based on pain, swelling, and weakness under Diagnostic Code 5024.  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As the claimed symptomatology (pain, swelling, and weakness of the left wrist) directly overlaps with the musculoskeletal symptomatology encompassed by the separate 10 percent rating under Diagnostic Code 5024, a separate rating for the scar cannot be based pain, swelling, and weakness.  Accordingly, a higher rating is not warranted under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

In sum, the preponderance of the evidence is against a higher rating for the service-connected scar both prior to March 3, 2014, and since.  Thus, there is no doubt to be resolved and a higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lastly, the Board considered whether the Veteran's scar claim should be referred for extra-schedular consideration.  

With respect to the first prong of Thun, the Board finds that this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected scar of the left scar are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As a result of his service-connected disability, the Veteran has experienced a tender and painful scar that limits the function of his left wrist.  These symptoms are expressly contemplated by the rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Total Rating Based on Individual Unemployability

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions as such, and the record includes no evidence, indicating that his service-connected scar or hemorrhoids prevent him from obtaining or maintaining substantially gainful employment.  The Board notes that while the Veteran asserts that his hemorrhoids restrict his earning capacity and that his 4 centimeter scar causes pain, he does not contend that they render him unemployable.  Moreover, the Veteran has been voluntarily retired throughout much of the appeal period.  For these reasons, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

A rating in excess of 10 percent for hemorrhoids is denied.

A compensable rating for a left wrist scar prior to March 3, 2014, and in excess of 10 percent thereafter, is denied.


REMAND

The Veteran seeks service connection for a psychiatric disorder, to include PTSD and anxiety, which he relates to being beaten by a local police officer during service.  He reports that the attack occurred during the summer of 1956 in Edgewood, Maryland, and that he was jailed in Bel Air, Maryland, both of which fall within Hartford County.

The Veteran reports that he received mental health treatment during service at Aberdeen Proving Grounds Military Hospital near Edgewood, Maryland, during the summer of 1956.  He reports a nervous condition ever since.  

Service records do not show evidence of an arrest or hospitalization during the summer of 1956; however, they show a multiple incidents of alcohol-related misconduct beginning in October 1956 and a provisional diagnosis of depression in November 1956.  The Veteran's misconduct ultimately lead to his discharge from service for undesirability in March 1957.  

The Veteran has a longstanding history of mental health issues since separation from service-anxiety reaction (March 1958), schizoid personality disorder (December 1961), and personality disorders (September 1964).

Further development is required to determine whether a current psychiatric disorder is related to an event or psychiatric disorder in service.

Accordingly, the case is REMANDED for the following actions:

1.  Request records of mental health treatment at the Aberdeen Proving Grounds Military Hospital during 1956.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain records the Veteran's service personnel records.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Request records relating to the reported arrest and incarceration in Hartford County, Maryland, in 1956.  James Reilly, the Clerk of the Hartford County Court, 20 West Courtland Street, Bel Air, MD 21014, Phone (410) 838-4952, may be able to help provide the requested records.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Then, schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current psychiatric disorder.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) any current psychiatric disorder is related to the any event or disorder during active military service. 
	
The examination report must include a complete rationale for all opinions expressed.

5.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


